Citation Nr: 0322922	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1986 to June 1993; 
claimed service with the Illinois Army National Guard from 
October 1985 to February 1986 has not been verified.

This appeal arises from a December 1998 rating action that 
denied service connection for a right knee disability.  A 
Notice of Disagreement was received in January 1999, and a 
Statement of the Case (SOC) was issued in March 1999.  A 
Substantive Appeal was received in April 1999.

In September 2000, the Board of Veterans Appeals (Board) 
remanded this case to the RO to afford the veteran a 
requested Board hearing at the RO.  In July 2002, the veteran 
testified before the undersigned during a Board hearing at 
the RO; a transcript of the hearing is of record. 

In October 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  


REMAND

The RO last reviewed the issue on appeal in March 1999, at 
which time a SOC was issued.  Pursuant to the Board's October 
2002 development, additional evidence has been added to the 
claims file, including numerous VA medical records.

The provisions of 38 C.F.R. § 19.9 essentially conferring 
upon the Board jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO, has recently been held to be invalid.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F. 3d 1339 (Fed. Cir. 2003).  In view of the above, and 
to avoid any prejudice to the veteran (see Bernard v. Brown, 
4 Vet. App. 384 (1995), the matter on appeal must be returned 
to the RO for consideration of the claim in light of all 
additional evidence added to the record since the March 1999 
SOC.

The Board also notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See    38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi,      16 Vet. 
App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See DAV v. 
Secretary, 337 F 3d.at 1339.  After providing the necessary 
notice, the RO should attempt to obtain any additional 
relevant evidence for which the veteran provides sufficient 
information, and, if necessary, authorization.

Regarding the matter of providing notice to the veteran and 
his representative, the Board notified the appellant and his 
representative of additional development undertaken in 
January and April 2003 at his last address of record; 
however, on both occasions, this correspondence was returned 
to the Board by the U.S. Postal Service as undeliverable.  
The Board notes that it is the burden of the veteran to keep 
the VA apprised of his whereabouts, and that if he does not 
do so, there is no burden on the part of the VA to find him.  
See Hyson v. Brown, 5 Vet. App. 262 (1993).  Nonetheless, to 
give the veteran every consideration with respect to the 
instant appeal, while the matter is in remand status, the RO 
should undertake all reasonable efforts to determine the 
veteran's current address of record, including enlisting the 
assistance of his representative in those efforts.  

The Board also finds that additional development of the claim 
is warranted.  In this regard, the Board notes that the VCAA 
requires the VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes the VA to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).

Initially, the RO should verify the veteran's claimed period 
of service with the Illinois Army National Guard, and obtain 
and associate with the claims file all pertinent outstanding 
medical records.  In this regard, the Board notes that the 
veteran has alleged treatment for a knee injury at specific 
military facilities during his National Guard service as well 
as during his active military service.  The RO should also 
obtain and associate with the claims file all pertinent 
outstanding medical records from the VA clinic in Rockford, 
Illinois from September 2002 to the present time, and, after 
obtaining authorization for the release of medical records 
from the veteran, from the Rockford Clinic from April 1995 to 
the present time, as well as undertake efforts to obtain all 
pertinent outstanding medical records any additional 
source(s) identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 3.159.  

After all records and/or responses from each contacted entity 
have been associated with the claims file, the RO should 
arrange for the veteran to undergo VA orthopedic examination 
to obtain medical information as to the nature of any current 
right knee disability, and the relationship, if any, between 
that disability and service.  The veteran is hereby advised 
that failure to report for any such scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2002).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notification(s) of that 
examination sent to him and his representative by the VA 
Medical Center (VAMC) at which the examination was to have 
taken place.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the Department 
of the Army, Illinois Army National 
Guard, 1301 North MacArthur Boulevard, 
Springfield, Illinois 62702-2399 and 
obtain verification of the veteran's 
claimed period of service from October 
1985 to February 1986 with the Army 
National Guard, Troop C, 5th Cavalry 
Squadron, 1st Armor Training Brigade, 
U.S. Army Armor Center and Fort Knox, 
Fort Knox, Kentucky 40121-5285.

2.  The RO should contact the National 
Personnel Records Center (NPRC), the 
ARPERCEN, St. Louis, Missouri, and any 
other appropriate agency, and request all 
additional service medical records that 
have not previously been furnished to the 
VA for the veteran's claimed period of 
Illinois Army National Guard Service from 
October 1985 to February 1986, and his 
verified period of active military 
service from July 1986 to June 1993.  The 
RO should request a specific search for 
records of treatment of the veteran for a 
knee injury at the following medical 
facilities: the U.S. Army Armor Center 
and Fort Knox, Fort Knox, Kentucky 40121-
5285 while with Troop C, 5th Cavalry 
Squadron, 1st Armor Training Brigade, in 
February 1986; Fort Chaffee, Arkansas in 
1991 or 1992; the Little Rock, Arkansas 
Air Force Base in 1991; and Camp Gary 
Owen, Korea in 1993, to include a report 
of any separation examination conducted 
by [redacted], PA, 
at Camp Gary Owen on or about May 7, 
1993.  If no records are available from 
the NPRC or the ARPERCEN, the RO should 
directly contact each of the 
aforementioned military facilities (or 
the current custodian of their medical 
records) and request a specific search 
for records of treatment of the veteran 
for a knee injury for the specified time 
periods.  If no additional service 
records can be found, or if they have 
been destroyed, the RO should request 
specific confirmation of such fact.


3.  The RO should request that the VA 
Clinic in Rockford, Illinois, furnish 
copies of all records of treatment and 
evaluation of the veteran for a right 
knee disability from September 2002 to 
the present time.  The RO should 
specifically request copies of any 
reports of treatment by Dr. Crowler.  The 
RO should follow the procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims file.

4.  The RO should undertake reasonable 
efforts to determine the veteran's 
current address of record, including 
enlisting the assistance of his 
representative in those efforts.

5.  Thereafter, the RO should furnish the 
veteran and his representative a letter 
notifying them of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate that claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the claimed 
disability that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO should specifically 
request that the veteran sign a form 
authorizing release to the VA of all 
records of treatment for a right knee 
disability at the Rockford Clinic, 2300 
N. Rockton, Rockford, Illinois 61103 
during the period from April 1995 to the 
present time, to include any records of 
treatment by Dr. Crowler.  The RO's 
letter should also invite him to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.

6.  After the veteran responds (or a 
reasonable time period for his response 
has expired), the RO should assist him in 
obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159, to 
specifically include records from the 
Rockford Clinic.  If any records sought 
are not obtained, the RO should notify 
him and his representative of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

7.  Also after the veteran responds (or a 
reasonable time period for his response 
has expired) and all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, the RO should arrange for him to 
undergo VA orthopedic examination of the 
right knee.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated clinical tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.  

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not that any current right knee 
disability was the result of injury or 
disease incurred or aggravated by the 
veteran's military service.  All 
examination findings, along with the 
complete rationale for the opinion 
provided, should be set forth in a 
printed (typewritten) report.
  
8.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the 
examination sent to him and his 
representative by the VAMC at which the 
examination was to have taken place.

9.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

10.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

11.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a right knee 
disability in light of all pertinent 
evidence (to specifically include all 
that added to the claims file since the 
March 1999 SOC) and legal authority (to 
include the provisions of 38 C.F.R. 
§ 3.655, as appropriate).

11.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include clear 
reasons and bases for the RO's 
determination), and afford them the 
requisite time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


